Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on March 30, 2021, claims 1-5 were cancelled and claims 6-11 were amended.  
Claims 6-15 are currently pending and under examination, of which claims 6 and 11 are independent claims. 

Response to Amendment
In view of the cancellation of claims 1-5, the means-plus-function interpretation to these claims under 35 USC 112(f) and the rejections previously presented to these claims under 35 USC 112(a) and 35 USC 112(b) are hereby withdrawn.

Response to Arguments
On page 1 of the argument section of the Amendment, it is submitted, 

The Applicant thanks the Examiner for calling the Applicant on January 11 to clarify the Section 101 mental process rejection needed an application to tie in the subject matter already claimed to overcome.  It was agreed that the application subject matter would be “wherein the heat exchange coefficient corresponds to an amount of dirt accumulation on a heat exchange and filter of the AC control system.” The Applicant further agreed after receiving the advisory action, to add the limitation “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” so to tie the subject matter with the action of clog maintenance and stopping waste of energy.
  
However, the Examiner respectfully submits there was not substantive discussion of the rejections to the claims on January 11, 2021.  To clarify, in response to the Applicant filing an Electronic Request for Interview filed after a Final Office Action of December 31, 2020, the 
In past discussions with Applicant’s representative, the Examiner did explain that defining the heat exchange coefficient would not be sufficient to overcome the non-statutory subject matter rejection.  
Lastly, on page 1 of the Amendment, it is stated, “Just like the car maintenance light to come on, there is no ambiguity about the clog.  Also just like when the car maintenance light is for severe situation, stoppage can be followed but to allow user response to take place so not to cause the car stopping in the middle of a highway.”  The Examiner appreciates the analogy that the Applicant provides to support the amendments.  However, it is not persuasive to render “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” definite and to overcome the non-statutory subject matter rejection.  It is difficult to appreciate the connection between the maintenance that needs to be done based on the amount of dirt accumulation and enabling a vehicle operator to continue driving, without stopping the car.  It is not clear how the operation of the AC system would directly affect the driving of the vehicle.
In view of the foregoing and for the reasons presented below, the rejections to claims 6-15 as being directed to a judicial exception without significantly more are maintained.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 6, line 16: insert “a” before “filter”.
Claim 6, line 16: replace “the AC control system” with “an air conditioning system”.
Claim 9, line 4: insert “the” before “outdoor heat exchange”.
Claim 9, line 6: insert “a” before “variable”.
Claim 9, line 7: insert “of” before “the calculation”.
Claim 11, line 17: insert “a” before “filter”.
Claim 11, line 17: replace “the AC control system” with “an air conditioning system”.
Claim 14, line 5: insert “the” before “outdoor heat exchange”.
Claim 14, line 7: insert “a” before “variable”.
Claim 14, line 8: insert “of” before “the calculation”.
Appropriate correction is respectfully requested.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 6-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claims 6 and 11 were amended to further recite, “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” is unclear.  The Office respectfully notes that in accord with MPEP 2173, the primary purpose of the definiteness requirement of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  However, as written, such claimed recitation is not clear and is open to various interpretations.  In addition, the written description fails to provide any support of what it is meant by “maintenance severity” that would include “stoppage is conclusively followed for the amount of accumulation”. 
The claimed term “maintenance severity” is difficult to comprehend.  Is “maintenance severity” a degree or an indication of a level of maintenance that needs to be performed?  Alternatively, does “maintenance severity” mean an intensity of the maintenance?  How can maintenance be severe?  If it is an indication of a level or intensity, neither the claims nor the written description provide support for the meaning of the level or the intensity.
In addition, how can “maintenance severity” include “stoppage”?  Does the amendment mean that depending on the level severity of the amount of dirt, maintenance is to be performed by stopping the AC control system?  However, if “severity” is to be considered, then neither the written description nor the claim defines what severity means nor a level of severity.
In addition, the meaning of “stoppage is conclusively followed for the amount of accumulation” is unclear.  Is “stoppage” intended to signify “clogging” of the heat exchange and the filter?   On the other hand, does “stoppage” indicate that the AC control system is to stop from operating?  The meaning of “conclusively followed” is also not clear in light of the written description.  Does “conclusively followed” signify that for any amount of dirt, the air conditioning system will be stopped for maintenance?  The claims as written and the written description do not appear to provide answers to these questions.
Therefore, the amendments do not ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  In addition, the amendment does provide a clear measure of what the Applicant regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability.  Independent claims 6 and 11 are indefinite and rejected under 35 U.S.C. 112(b).  Appropriate clarification through claim amendment is respectfully requested.  
For purposes of examination, “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” is construed as “wherein in response to the heat exchange coefficient being outside a range, stopping the air conditioning system for maintenance”.  Support may be found in paragraphs [0006], [0008], [0036], and [0055] of the Specification, as published.
Claims 7-10 are also rejected as being indefinite in view of their dependencies to independent claim 6.  Claims 12-15 are also rejected as being indefinite in view of their dependencies to independent claim 11.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate support for the amended recitation “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation”, as amended in independent claims 1 and 11. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 7-10 are also rejected in view of their dependencies to independent claim 6.  Claims 12-15 are also rejected in view of their dependencies to independent claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 6 recites, “... calculating actual heat exchange coefficient for actual operation timing cycle based on sensor data from operation data and refrigerant lookup data, wherein the actual heat exchange coefficient is used to determine maintenance status wherein Step 1, calculating fluid outlet enthalpy from the sensor data and the refrigerant lookup data and; Step 2, calculating fluid inlet enthalpy from the sensor data and the refrigerant lookup data and; Step 3, calculating heat exchanger capacity based on the values of Step 1 fluid outlet enthalpy and Step 2 fluid inlet enthalpy and; Step 4, calculating the actual heat exchanger coefficient based on the value in Step 3 heat exchanger capacity and the sensor data and wherein the heat exchange coefficient corresponds to an amount of dirt accumulation on a heat exchange and filter of the AC control system...” 
Under their broadest reasonable interpretation, the limitations of the “calculating”, as drafted, are processes that entail purely mathematical concepts or mathematical calculations. Nothing in the claim precludes the functions from calculating values using purely mathematical concepts.  Accordingly, the claim recites an abstract idea.
As claimed, the calculating of the actual heat exchange coefficient is based on data received from a sensor and a lookup table, which a person can read from the sensor and from the lookup table to mathematically calculate using pen and paper the actual heat exchange coefficient.  In addition, as defined in Paragraph [0031] of the specification, as published, the heat exchange coefficient is derived from outdoor temperature reading, coolant saturation temperature reading, and a high-pressure reading.  As a result, under the broadest reasonable interpretation of the claim in light of the specification, once these readings are observed, a mathematical calculation can be performed of the heat exchange coefficient using pen and paper.  Similarly, the calculating recited in Step 1 can be reasonably calculated based on temperature, pressure, and lookup table readings using the mathematical relationship as described in Paragraph [0021].  The calculating recited in Step 2 can be reasonably calculated based on temperature, pressure, and lookup table readings using the mathematical relationship as described in Paragraph [0023].  The calculating recited in Step 3 can be reasonably calculated based on the results from Step 1 and Step 2 using the mathematical relationship as described in Paragraph [0025].  The calculating recited in Step 4 can be reasonably calculated based on the results of Step 3 using the mathematical relationship as described in Paragraph [0030].  
The additional limitation of “wherein the actual heat exchange coefficient is used to determine maintenance status” is simply an intended use of the coefficient.  A person may be able to determine the maintenance status based on observation, evaluation, or judgement.  The claim does not clarify how the maintenance status is performed.  The claim does not clarify how such maintenance is associated with the solution of the problem that the application seeks to improve or achieve.  Therefore, the claim is directed to an abstract idea.
The judicial exceptions are not integrated into a practical application.  In particular, claim 6 is amended to further recite, “wherein the heat exchange coefficient corresponds to an amount of dirt accumulation on a heat exchange and filter of the AC control system and wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation”.  Defining the heat exchange coefficient as an amount of dirt accumulation and stopping the air conditioning system for maintenance when the heat exchange coefficient is outside a range are not indicative of an integration into a practical application because the claimed amendments do not improve the functioning of a computer, do not apply the judicial exception with, or by use of, a particular machine, nor apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of air conditioning.  Furthermore, the amended feature “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” (which is construed as “wherein in response to the heat exchange coefficient being outside a range, stopping the air conditioning system for maintenance”) is an insignificant extra-solution activity to the judicial exception.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II)
The additional features including “a heat exchange” and “a filter”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to asses dirt accumulation, but recited so generically (no details whatsoever are provided other than that it is “a heat exchange” and “a filter”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic component.  Simply implementing the abstract idea on a generic electronic component as a tool cannot integrate a judicial exception into a practical application.  The mere application of the judicial exceptions to “the AC control system” is nothing more than an attempt to link generally the use of the judicial exceptions to the technological environment of “AC control system”.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of the judicial exceptions into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As evidenced by prior art, the amended features, “wherein the heat exchange coefficient corresponds to an amount of dirt accumulation on a heat exchange and filter of the AC control system and wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” do not add an inventive concept to the claim.  
For instance, with respect to “wherein the heat exchange coefficient corresponds to an amount of dirt accumulation on a heat exchange and filter of the AC control system”, US Patent Publication No. 2014/0107993 to Cheng (“Cheng”) describes in Paragraph [0060] “The operator may, for example, implement control tuning via a controller application, a maintenance procedure such as a soot-blowing procedure via a maintenance application, etc., based on the determined value of the process characteristic parameter ... in the situation in which the process characteristic parameter is a heat transfer coefficient of a heat exchanger, when the heat transfer coefficient becomes too low (falls below a predetermined threshold), a user may manually or the system may automatically implement a maintenance or control procedure (such as a soot blowing or controller tuning) to increase the heat transfer coefficient or to compensate for the low heat transfer coefficient in the control of the process.” (Emphasis added)  
US Patent Publication No 2014/0008035 A1 to Patankar et al. (“Patankar”) describes in Paragraph [0006] “...it is desirable develop new techniques for contamination monitoring of heat exchangers that could alert a maintenance crew in advance to prepare for a timely removal or cleaning of the heat exchangers and thereby minimize disruption when contamination levels exceed acceptable thresholds...”  Paragraph [0019] of Patankar describes, “In order to define the effectiveness of a heat exchanger, a maximum possible heat transfer that can be hypothetically achieved in a counter-flow heat exchanger of infinite length is first determined.” Paragraph [0024] of Patankar describes, “...existing sensors in a typical ECU are used to determine real time overall heat transfer coefficient value (UA) of the heat exchanger. Referring to FIG. 4, contamination/fouling is shown both inside 52 and outside 54 a generic duct passage 56 of a heat exchanger. The UA value is used to analyze heat transfer contamination fouling of heat exchangers.” Further, on Paragraph [0030] of Patankar describes, “To render a determination that the heat exchanger is excessively fouled, a cumulative sum (CUSUM) test can be performed to detect fouling in the heat exchanger over time...” Thus, the determination of the heat transfer coefficient based on the contamination of the heat exchangers reads on “the heat exchange coefficient corresponds to an amount of dirt accumulation”.
US Patent Publication No. 2010/0258275 A1 to Koenig et al. (“Koenig”) describes in Paragraph [0024] “The heat exchangers in which, for example, the cooling air is guided past the heat exchanger with the aid of corresponding fans, can become contaminated more and more over time by such types and other types of contaminations contained in the cooling air, which, for example, can lead to a reduction of the heat transfer coefficient of the surface of the heat exchanger so that the heat transfer performance is considerably reduced. This can lead to increased costs of operation or in extreme cases the heat exchange system can no longer deliver the required heat exchange performance which in worst cases can lead to serious damage.” Koenig also describes in Paragraph [0027] “To prevent such serious damage and to counteract such contaminations the heat exchanger either has to be cleaned regularly in a complex and/or expensive process or be provided with a corresponding filter. However, these filters must also be cleaned regularly.”  Thus, the reduction in heat transfer performance due to the reduction of the heat transfer coefficient due to contamination reads on “the heat exchange coefficient corresponds to an amount of dirt accumulation”.
Furthermore, the amended feature “wherein maintenance severity including stoppage is conclusively followed for the amount of dirt accumulation” (which is construed as “wherein in response to the heat exchange coefficient being outside a range, stopping the air conditioning system for maintenance”) does not amount to significantly more.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II)  Therefore, the additional contingent limitation is not significant to overcome the rejection. 
The features of the “heat exchange”, the “filter”, and “the AC control system” do not amount to significantly more, as they do not add any inventive concept to the claim.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding dependent claim 7, this claim further recites, “calculating a baseline heat exchange coefficient after installation or maintenance”.  
Under their broadest reasonable interpretation, “calculating”, as drafted, is purely mathematical concept or a mathematical calculation. That is, nothing in the claim element precludes the functions from practically being performed through a mathematical computation.  As defined in Paragraph [0054] of the specification, as published, the baseline heat exchange coefficient is derived from indoor and outdoor temperature readings and calculations of an average cooling output.  As a result, under the broadest reasonable interpretation of the claim in light of the specification, once these readings are observed, a person can calculate the heat exchange coefficient using pen and paper.  
This judicial exception is not integrated into a practical application.  In particular, claim 7 recites the additional features of, “when the heat exchange coefficient is less than the baseline outdoor heat exchange coefficient by a threshold, setting off an alarm for heat exchange maintenance or stopping the system, wherein the threshold can be set by the user or a remote server or based on the environment” is a contingent limitation that is not required to be performed because the condition of the heat exchange coefficient being less than the baseline outdoor heat exchange coefficient may not be met.  In addition, sounding an alarm after comparing the values of the judicial exceptions of claim 6 and claim 7 is a nominal and tangential addition to the claim.  The additional element of an alarm is nothing more than an attempt to link generally the use of the judicial exceptions to the technological environment of an “alarm”.  In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is directed to an abstract idea. 
In view of the foregoing, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 8, this claim is directed to further defining the abstract idea as recited in independent claim 6.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claim is directed to an abstract idea.  The claim also does not include additional elements that integrates the judicial exception into a practical application and that would be sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.
Regarding claims 9 and 10, these claims are also directed to further defining the abstract idea as recited in independent claim 6.  Furthermore, claim 9 recites, in part, “in case of outdoor heat exchange, additional compressor discharge pressure and compressor discharge temperature are part of the calculation; and in case of the AC system is variable speed system, addition compressor speed is part the calculation” and claim 10 recites, in part, “the alarm or system stop is triggered when the actual heat exchange coefficient has been lacking from the baseline heat exchange coefficient for several times”.  The claimed features of “in case of” in claim 9 provide the claimed features to be contingent limitations that may not be performed because if the heat exchange is not outdoor and the AC system is not a variable speed system, then the remaining features would not be part of the calculations.  Similarly, reciting “when” in claim 10 indicates a contingent limitation because the alarm or stop may not be triggered if the actual heat exchange coefficient has not been lacking from the baseline heat exchange coefficient for several times. Accordingly, claims 9 and 10 are directed to an abstract idea.  The claims also do not include additional elements that integrates the judicial exception into a practical application and that would be sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 10 are not patent eligible.
Regarding independent claim 11, this claim is directed to a non-transitory computer-readable medium reciting substantially same functions as those recited in independent claim 6. Therefore, the rejections applied to independent claim 1 above also applies to independent claim 11.  Independent claim 11 is not patent eligible.
Claims 12-15 are directed to a non-transitory computer-readable medium reciting substantially same functions as those recited in claims 7-10, respectively. Therefore, the rejections applied to claims 7-10 above also applies to claims 12-15.  Claims 12-15 are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (JP 2001021195 A) is directed to providing a heat exchanger dirt detection system for an air conditioner, which prevents an abnormal stop due to a high-pressure rise caused by a decrease in a heat exchange rate based on dirt accumulated in a heat exchanger.  The dirt accumulated in a heat exchanger is detected over time, thereby reducing the heat exchange rate.  A heat exchanger dirt detection system is described for an air conditioner that can prevent abnormal stop due to high-pressure rise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117